PER CURIAM.
The defendants appeal a final judgment awarding omnibus relief to the plaintiffs, including monetary damages for the use and benefit of their homeowners association. We affirm the final judgment with one modification made in order to reflect the intended result. On page 13 of the final judgment, line 10 thereof, following the listing of the plaintiffs, the words, “individually, and” are directed to be deleted so as to reflect that the amount involved is solely for the use and benefit of the association. This does not, however, preclude the association from reimbursing sums advanced by the plaintiffs as set forth elsewhere in the final judgment.
*198Further, the appeal by the Davis Gardens Homeowners Association, Inc. is dismissed as it was taken without the proper authority.
Affirmed as modified.